Citation Nr: 1512730	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  09-45 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased rating for a back disability, rated 10 percent from May 4, 2006 to February 23, 2011, and 20 percent since February 23, 2011.

2.  Entitlement to an increased rating for a left knee disability, rated 0 percent from May 4, 2006 to February 23, 2011, and 10 percent since February 23, 2011.

3.  Entitlement to service connection for a cervical spine disability (neck disability).

4.  Entitlement to service connection for a left foot disability, to include a left ankle disability.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1985 to July 1995.  She also served in the Reserves from July 1995 to January 2006.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

This case was before the Board in December 2013, when it was remanded for further development.

The issue of entitlement to service connection for a left foot/ankle disability is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's cervical spine disability was not shown in active service or for many years thereafter, and is not etiologically related to her active service. 

2.  For the period from May 4, 2006 to February 23, 2011, the Veteran's low back disability was not productive of forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

3.  Throughout the period on appeal, the Veteran's low back disability has not been productive of flexion of 30 degrees or less; unfavorable or favorable ankylosis; or incapacitating episodes having a total duration of at least 4 weeks.

4.  For the entire period on appeal, the Veteran's left knee disability has been manifested by pain, and limited range of motion no greater than 0 to 50 degrees.

5.  For the entire period on appeal, the Veteran's left knee disability has also been manifested by moderate lateral instability. 

6.  Giving her the benefit of the doubt, the Veteran has tinnitus that is etiologically related to her active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disability have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

2.  For the period from May 4, 2006 to February 23, 2011, the criteria for a rating higher than 10 percent for a low back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§4.59, 4.71a, Diagnostic Code 5237 (2014).

3.  The criteria for a rating higher than 20 percent for a low back disability have not been met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§4.59, 4.71a, Diagnostic Code 5237 (2014).

4.  For the period from May 4, 2006 to February 23, 2011, the criteria for a rating of 10 percent for a left knee disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2014).

5.  The criteria for a rating in excess of 10 percent for a left knee disability based on limitation of motion have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2014).

6.  The criteria for a rating of 20 percent for a left knee disability based on lateral instability have been met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2014).
 
7.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A.  §§ 1110, 1507 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R.  § 3.303(a) (2014).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2014).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a) (2014).  The theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   
Moreover, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as sensorineural hearing loss, may be presumed to have been incurred in service if manifest to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.
In addition, the term "active service" also includes active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled from an injury incurred or aggravated in line of duty.  38 US.C.A. § 101(24) (West 2014); 38 C.F.R. §§ 3.1(d), 3.6(a) (2014).  "Active service" may also be established by circumstances not alleged in this case, such as myocardial infarction.  Id. 

When a claim is based on a period of ACDUTRA, there must be evidence that the individual concerned died or became disabled during the period of ACDUTRA as a result of a disease or injury incurred while the service member was performing ACDUTRA. In the absence of such evidence, the period of ACDUTRA does not qualify as "active military, naval, or air service" and the Appellant does not achieve Veteran status for purposes of that claim.  See 38 U.S.C.A. § 101 (22, (24) (West 2014); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).  Similarly, a period of INACDUTRA does not qualify as "active military, naval, or air service" unless the Appellant shows disability due to an injury during the performance of the period of INACDUTRA. 

"Injury" is defined as harm resulting from some type of external trauma.  "Disease" is defined as harm resulting from some type of internal infection or degenerative process.  VAOPGCPREC 4-2002.    

If a claimant establishes qualifying disease or injury during ACDUTRA or INACDUTRA, the claimant must still show the existence of a present disability and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See, e.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498 (1995).

A.  Low Back Disability

The Veteran seeks a higher rating for her low back disability, which includes degenerative disc disease and strain.  The Veteran's back disability was rated at 10 percent from May 4, 2006, and at 20 percent since February 23, 2011.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.4, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court later clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). 

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45 (2014).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The Veteran's low back disability is evaluated under the General Rating Formula for Diseases and Injuries of the Spine, DC 5237.  Pursuant to this formula, a 20 percent disability rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or, when there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating requires unfavorable ankylosis of the entire spine.

The rating schedule also includes criteria for evaluating intervertebral disc syndrome (IVDS). Under DC 5243, IVDS is to be evaluated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on the Incapacitating Episodes (IVDS Formula), whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, DC 5243 (IVD). Under the IVDS formula, a 10 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A rating of 20 percent is warranted where there are incapacitating episodes with a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A rating of 40 percent is warranted for incapacitating episodes with a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  

A maximum rating of 60 percent is warranted for incapacitating episodes with a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243 (2014).  For these purposes, an incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a, DC 5243, Note (1) (2014).

Any associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under the appropriate diagnostic codes.  38 C.F.R. § 4.71a, Note (1) (2014).  Therefore, as part of the current appeal the Board has considered any separately evaluated objective neurologic abnormalities associated with the Veteran's back disability.  

On a July 2006 VA examination, the examiner noted forward flexion from 0 to 90 degrees, extension from 0 to 24 degrees, left lateral flexion from 0 to 28 degrees, and right lateral flexion from 0 to 30 degrees, all with complaints of pain.  No ankylosis was noted.  The examiner diagnosed chronic lumbosacral strain and degenerative disc disease.   

A February 2011 VA examination noted flexion from 0 to 60 degrees, no additional limitation in range of motion after three repetitions, and objective evidence of pain.  No ankylosis and no IVDS were noted. 

On a February 2014 VA examination, the examiner noted that the forward flexion ended at 60 degrees.  It remained at 60 after three repetitions, showing no additional limitation in range of motion.  There was no abnormal gait or abnormal spinal contour.  The examiner noted IVDS of the thoracolumbar spine, with no incapacitating episodes.  No ankylosis was noted.  The examiner also diagnosed the Veteran with lumbar radiculopathy. 

In sum, after review of the totality of the competent medical evidence on file regarding the Veteran's low back symptomatology, a rating in excess of 10 percent for the period from May 4, 2006, and a rating in excess of 20 percent for the period from February 23, 2011, is not warranted based on range of motion because the evidence on file does not show symptoms productive of forward flexion of the thoracolumbar spine limited to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine, so as to warrant a 40 percent disability rating.  See 38 C.F.R.  § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2014); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The preponderance of the evidence is also against the finding of a higher rating under the formula for rating IVDS based on incapacitating episodes, as the Veteran denied having any incapacitating episodes at any point during the appeal period.  Even considering pain, weakness, and functional impairment, none of the findings would warrant a disability rating in excess of 10 percent (for the first period on appeal) and a disability rating in excess of 20 percent (for the second period on appeal) based on range of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Separate Evaluation for Neurological Impairment

In addition to considering the orthopedic manifestations of a lumbar spine disability, VA regulations also require that consideration be given to any associated objective neurologic abnormalities, which are to be evaluated separately under an appropriate Diagnostic Code. 

Diagnostic Code 8520 provides ratings for paralysis of the sciatic nerve.  38 C.F.R. § 4.124a (2014).  Disability ratings of 10, 20, and 40 percent are warranted, respectively, for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2014).  A disability rating of 60 percent is warranted for severe incomplete paralysis with marked muscle atrophy.  Id.  An 80 percent rating is warranted with complete paralysis of the sciatic nerve.  Id. 

The Board notes that in rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a (2014).  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id. 

As discussed above, the Veteran reported bilateral radicular pain at her February 2014 VA examination.  She was diagnosed with such.  In an October 2014 rating decision, the RO awarded the Veteran service connection for lumbar radiculopathy of both lower extremities secondary to her service-connected low back disability.  The Veteran was assigned 10 percent ratings for both based on mild incomplete paralysis.  The Veteran has not appeal that decision, and it is not before the Board. 

The Board must also consider other neurological associations.  The competent evidence does not reflect any other objective neurologic abnormalities associated with the Veteran's low back disability, so as to warrant a separate evaluation on that account.

B.  Left Knee Disability

The Veteran seeks a higher rating for her left knee disability, which includes chronic knee sprain.  The Veteran's left knee disability was rated at 0 percent from May 4, 2006, and at 10 percent since February 23, 2011, under Diagnostic Code 5260.

There are several Diagnostic Codes which could be applicable to a knee disability.  Diagnostic Code 5260 addresses limitation of flexion of the knee.  Under it, a 30 percent rating is for application were flexion is limited to 15 degrees; a 20 percent rating is for application where flexion is limited to 30 degrees; a 10 percent rating is for application where flexion is limited to 45 degrees; a 0 percent rating is for application where flexion limited to 60 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2014).

Diagnostic Code 5261 addresses limitation of extension of the knee, which has not been shown here, as the Veteran's extension is normal.     

Diagnostic Code 5256 governs ankylosis (complete bony fixation) of the knee, which is neither asserted nor shown here.

Diagnostic Code 5257 addresses recurrent subluxation or lateral instability of the knee.  Under that Code, a 30 percent rating is for application where subluxation or lateral instability is severe.  A 20 percent rating is for application where subluxation or lateral instability is moderate.  A 10 percent rating is for application where subluxation or lateral instability is slight.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2014).

The Board notes that the criteria under Diagnostic Codes 5257 and 5260 are not considered to be overlapping, and therefore separate ratings can be assigned where appropriate symptomatology is shown.  In this case, the Veteran's left knee had consistently been rated under Diagnostic Code 5260 for limitation of flexion of the knee.  However, as will be addressed in more detail below, the Veteran has consistently reported instability of the knee.  As Diagnostic Code 5260 does not contemplate lateral instability of the knee, based on separate and non-overlapping symptomatology, the Board finds that a separate compensable rating under Diagnostic Code 5257 for instability of the left knee was warranted for the entire period on appeal.  Thus, in addition to a rating under Diagnostic Code, the Board will consider the appropriate rating for lateral instability of the left knee.

During a July 2006 general examination, the Veteran reported pain and instability of the left knee, as well as the inability to move it during flare-ups which occurred monthly and lasted about 15 minutes.  The examiner noted no swelling, effusion, and tenderness.  The range of motion was 0 to 140 degrees without pain.   The knee appeared stable.  Upon repetition of five movements, the Veteran reported pain, but there was no decrease in range of motion reported.  X-rays found a normal left knee, with no abnormalities. 

During a February 2011 VA examination, the Veteran reported that her knee "gave way" and was unstable, that it hurt, that it was weak and stiff, that there was incoordination, and decreased speed of the joint motion.  There were no episodes of dislocation or subluxation, and no locking.  The examiner noted effusion, symptoms of inflammation, and moderate flare-ups every one to two months which lasted three to seven days.  No arthritis was diagnosed.  There was evidence of abnormal weight-bearing, clicks/snaps, and moderate medial/lateral instability.  Left knee flexion was 0 to 50 degrees.    

In personal statements, the Veteran has reported that she experienced knee pain and that her knee "gives out" when she walks, causing her to lose balance and, sometimes, to fall.  Her longtime roommate has stated that the Veteran limped and complained of left knee pain, and was sometimes unable to engage in physical activities due to the pain. 

First, based on the fact that the Veteran reported ongoing left knee pain during the July 2006 VA examination and was found to have painful motion upon repeated movement, the minimum 10 percent rating is assigned for the painful motion of the left knee under 38 C.F.R. § 4.59, which allows consideration of functional loss due to painful motion to be rated at the minimum compensable rating for a particular joint.  As such, a 10 percent disability rating is warranted under Diagnostic Code 5260 for the period from May 4, 2006 to February 23, 2011.  38 C.F.R. § 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Burton v. Shinseki, 25 Vet. App. 1 (2011).  

Second, the Veteran does not meet the schedular criteria for a higher rating of 20 percent for her left knee disability under Diagnostic Code 5260, as her flexion is not limited to 30 degrees, and has not been limited to 30 degrees at any time during the period on appeal.  

Finally, the Board finds that the Veteran's left knee disability also meets the criteria for a separate disability rating under Diagnostic Code 5257, which addresses recurrent lateral instability of the knee.   Clinical evidence in the case, combined with the Veteran's consistent reports of her knee "giving way," which she reported already on the July 2006 VA examination, support a finding of moderate left knee instability for the entire period on appeal.  As such, the Veteran is assigned a 20 percent disability rating under Diagnostic Code 5357 for the entire period on appeal for her left knee disability.   


C.  Other Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) , for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the Veteran's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the rating criteria contemplate the Veteran's low back and left kneed disabilities.  The manifestations of the Veteran's low back and left kneed disabilities, including limitations of range of motion and pain, are specifically contemplated by the schedular criteria. The rating criteria are therefore adequate to evaluate the Veteran's low back and left kneed disabilities and associated neurological abnormalities of the bilateral lower extremities.  Notably, the Veteran has not reported marked interference with employment or frequent periods of hospitalization.  As such, the Board finds that referral for extraschedular consideration is not warranted on the record before it. 

Moreover, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fail to capture all of the service-connected disabilities experienced.  Here, the Veteran's low back and left kneed disabilities are before the Board and there is no indication in the record that her low back and left kneed disabilities, together with her other service-connected disabilities, are not contemplated by the schedular criteria. Significantly, she has not argued that the combined effects of her service-connected disabilities are not adequately encompassed within the rating schedule.  As such, the Board finds that referral for extraschedular consideration is not warranted on the record before it. 

Finally, the Court has held that entitlement to a total disability rating based on individual unemployability (TDIU) is an element of all appeals for a higher rating. Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  

In this case, the Veteran has not alleged, and the record has not otherwise shown, that her back and knee disabilities prevent her from obtaining and maintaining substantially gainful employment.  As such, further consideration of Rice is not warranted.

The Cervical Spine

The Veteran asserts that her current cervical spine disability is the result of a neck injury she experienced while in active service in 1987 when a heavy piece of furniture struck her in the face and pushed her jaw into her neck (cervical spine) area.  The Veteran has related that she was never treated for it, and that a medic in her dorm evaluated her neck instead.  The Veteran states that her neck pain has progressively worsened over the years.  An October 2002 MRI showed a bulging disc in the cervical spine.  

Here, the Board notes that while the October 2002 MRI was done while the Veteran was in the Reserves, the Veteran does not allege that the neck injury itself occurred when she was in the Reserves, or that it occurred in October 2002.  The Veteran has consistently asserted that her current cervical spine disability is the result of the 1987 neck injury, which occurred during her active service.  Therefore, it is immaterial that the MRI was done while the Veteran was in the Reserves, as the injury claimed did not occur while the Veteran was in the Reserves in a period of ACDUTRA or INACDUTRA.   

The Veteran's service treatment records (STRs) from the period of her active service ('85-'95) do not show any complaints of, treatment for, or diagnosis of a neck disability.  The bulging disc was diagnosed in, as mentioned above, October 2002 when the Veteran was in the Reserves.

The Veteran's private medical records from April 2003-on show ongoing complaints of, and treatment for, neck issues.  None of the records show any opinions as to the etiology of the disability.  

A July 2006 VA examiner diagnosed the Veteran with cervical degenerative disc disease.  The examiner did not opine as to the etiology of the Veteran's neck disability.

The February 2014 VA examiner opined that the Veteran's neck disability was less likely than not related to the 1987 neck injury, as the mechanism of the 1987 injury was not consistent with a disc bulge.  The examiner also stated that if the Veteran developed disc problems related to the 1987 injury, it was likely that she would have sought treatment for the condition while on active duty - the Veteran did not seek treatment until 2002, 15 years after the injury to her face.  The examiner also related that many other events could have taken place in the 15 year timeframe to result in bulging discs and chronic cervical disease.

The Veteran submitted several statements in which she related that she believed that her current neck issues are related to the 1987.  She reported that she felt spinal fluid leak after the piece of furniture struck her in the jaw, as her jaw hit her spine.  The Veteran has stated that she experiences ongoing neck pain.  Her roommate, S.W., has also provided a statement on her behalf, attesting to the fact that he had observed the Veteran experiencing neck pain.

After a review of the record, the Board concludes that entitlement to service connection for a neck disability is not warranted.  While the Veteran is currently diagnosed with the condition, the competent and probative evidence of record does not demonstrate a nexus between the neck disability and her active service, and significant evidence against this claim.  Her STRs are absent of any complaints or findings related to neck problems during active service.  The Veteran reported no neck issues at time of service separation, providing factual evidence of high probative weight against her own claim.  The Veteran reported no neck problems or issues until October 2002, 15 years after she separated from active service.  Further, as indicated, the record includes a February 2014 VA examination which was conducted to address the etiology question at issue.  The physician found no relationship between the Veteran's in-service injury, as reported by her, and the post-service diagnosis of cervical spine disc bulging and degenerative disc disease.      

In addition to the documented post-service treatment records, the evidence includes the Veteran's statements asserting the continuation of symptoms.  The Board is required to assess the credibility and probative weight of all relevant evidence, including the credibility of the Veteran's statements.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).  In doing so, the Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record. Caluza v. Brown, 7 Vet. App. at 511; see also Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

To the extent that the Veteran reported being hit in the face with a piece of furniture, she is competent to provide such a history.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, she is credible in her reports of this incident.  However, although the Veteran is competent to report the in-service incident, she is not competent to provide a medical diagnosis or nexus.  The Board notes that there is no evidence that the Veteran possesses the requisite medical training or expertise necessary to render her competent to offer evidence on matters such as a medical diagnosis or the causal questions of whether his claimed disability can be attributed to her in-service experiences.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board emphasizes that there is a persuasive VA medical opinion that weighs against the Veteran's claim.  The Veteran's assertions opining that her current neck disability is related to her active duty service are outweighed by the medical evidence to the contrary.  The Board finds the February 2014 VA examination to be the only competent and probative evidence of record, and therefore accords it greater weight than the Veteran's subjective complaints of symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).                                                     

It is also noteworthy that the Veteran did not start reporting neck symptoms until October 2002.  Had she been experiencing those symptoms before, she presumably would have reported them, as she did report symptoms of other medical issues to her multiple providers before October 2002.  Such weighs heavily against her more recent reported medical history.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has ... the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded").  See also AZ v. Shinseki, 731 F.3d 1303 (2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).  Therefore, her failure to report any neck complaints before October 2002 is some evidence that she was not experiencing any relevant problems before then, and outweighs her present recollection to the contrary.   

In this case the best evidence, including some of the Veteran's own past statements, provides evidence against this claim. 

The Board finds that the February 2014 VA examiner detailed the Veteran's symptoms and history of neck issues.  The examiner explicitly considered the Veteran's assertion that her current neck disability was related to the incident in active service she described.  The examiner reviewed the Veteran's claims file, and reported the Veteran's symptoms thoroughly.  The Veteran has not provided any private medical opinion which addresses any relationship between her self-reported in-service neck symptoms and her current cervical spine bulging disc and degenerative disc disease.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board empathizes that there is a persuasive VA medical opinion that weighs against the Veteran's claim, and that the Veteran's assertions opining that her current disability is related to her active duty service and any symptoms she experienced therein are outweighed by the medical evidence to the contrary.   

In summary, as the preponderance of the evidence is against the claim, service connection for a cervical spine disability is not warranted. 

Tinnitus

The Veteran asserts that she has tinnitus as due to active service hazardous noise exposure.  She asserts that she was exposed to frequent jet engine and other flight line noises while she lived and worked in close proximity to the flight line for seven years while in active service.  The Board finds the Veteran's account credible and consistent with the circumstances of her service, and concedes in-service hazardous noise exposure.  38 U.S.C.A. § 1154(a) (West 2014).

The Veteran's service treatment records (STRs) do not show any complaints of tinnitus.  A review of the Veteran's post-service treatment records shows a current diagnosis of tinnitus.

The July 2006 VA audiological examination resulted in a diagnosis of tinnitus which has been ongoing for more than five years.  The examiner did not, however, opine as to the etiology of the Veteran's tinnitus. 

The February 2014 VA audiology examiner diagnosed the Veteran with tinnitus.  However, the examiner opined that it was less likely as not that the Veteran's tinnitus was related to her service because the tinnitus was infrequent, lasting only a few minutes; the Veteran had no hearing loss; the Veteran reported wearing hearing protection consistently while in active service; and tinnitus presented with some otalgia (ear pain), which was not typically reported for tinnitus caused by noise exposure.   

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

The Federal Circuit held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) that the Board errs when it suggests that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition. 

The Board notes that the Veteran is competent to report that she experiences ringing in his ears, which is the clinical feature of tinnitus, starting in service, and that it has continued after separation from service.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002), Layno v. Brown, 6 Vet. App. 465, 469 (1994)  The Board finds that the Veteran's statements as to onset of tinnitus in service and the persistence of ringing in her ears since that time are consistent and credible, and the Board finds that the Veteran's lay statements are sufficient to establish service connection for tinnitus under these circumstances.

In this regard, while the February 2014 VA opinion of record is not favorable to the Veteran, the VA examiner failed to address the assertions of continuity of symptomatology of the Veteran's tinnitus, stating instead that the Veteran's tinnitus was not the result of her service.   

In any event, the Board finds that the evidence is, at a minimum, at least in equipoise.  In light of the credible lay evidence of tinnitus in service, continuity of symptoms since service, evidence linking the disability to noise exposure, and resolving any doubt in the Veteran's favor, service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2014).

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a Veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist Veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In this case, the Veteran was provided notice letters informing him of both her and VA's obligations.  Therefore, additional notice is not required and any defect in notice is not prejudicial. 

With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  The Veteran has also been provided with several VA examinations.  Upon review of this examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded her current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2014); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to a rating higher than 10 percent for a low back disability for the period from May 4, 2006 to February 23, 2011, is denied.  

Entitlement to a rating higher than 20 percent for a low back disability for the period starting on February 23, 2011 is denied.

Entitlement to a rating of 10 percent for a left knee disability, based on the limitation of motion, for the period from May 4, 2006 to February 23, 2011 is granted. 

Entitlement to a rating higher than 10 percent for a left knee disability, based on limitation of motion, for the entire period on appeal, is denied. 

Entitlement to a rating of 20 percent for a left knee disability, based on lateral instability, for the entire period on appeal, is granted. 

Entitlement to service connection for a cervical spine disability (neck disability) is denied.

Entitlement to service connection for tinnitus is granted. 



REMAND

The AOJ did not comply satisfactorily with the December 2013 Board remand orders, and thus an additional remand is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  The Board regrets the additional delay.

In the December 2013 remand, the Board directed that VA examiner should examine the Veteran and opine on the etiology of the Veteran's left ankle/foot disabilities.  The examiner was directed to opine whether it was at least as likely as not that the Veteran's left ankle/foot disabilities, to include ankle sprain, plantar fasciitis, and pes cavus, were etiologically related to his active service, including ACDUTRA and INACDUTRA.  The examiner was also specifically directed to address whether the disabilities were related to, or caused by, the February 1996 mild crush injury (a car rolling over the Veteran's left foot) and/or the repeated stress of the mandatory physical exercises, including the runs, required in active service, as well as during INACDUTRA and ACDUTRA service.     

The Board finds that the VA examination report is inadequate.  While the examiner did opine on the etiology of the left foot plantar fasciitis and pes cavus, the examiner did not address the etiology of the Veteran's left ankle sprain and did not opine whether the left foot plantar fasciitis and pes cavus were caused or aggravated by her left ankle sprain.  The examiner operated under the misapprehension that the Veteran's left ankle disability was already service-connected, while, in fact, it was the Veteran's right ankle disability which was already service-connected.  Once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, VA must provide an adequate one or notify the claimant when one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).   

As such, the Board must remand for another examination to determine the nature and etiology of any current left ankle disabilities.  

The Board emphasizes that there must be an adequate rationale in support of any opinions proffered.  Merely stating that a left ankle disability is not etiologically related to the Veteran's active service is not sufficient under the law.  Nieves v. Rodriguez, 22 Vet. App. 295 (2008).  The opinion provided must also address the relevance of the February 1996 mild crush injury (a car rolling over the Veteran's left foot) and/or the repeated stress of the mandatory physical exercises, including the runs, required in active service, as well as during INACDUTRA and ACDUTRA service.  Finally, the examiner must opine whether the Veteran's left foot plantar fasciitis and pes cavus were caused by, or aggravated by, her left ankle disability (left ankle sprain).   
   
Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination for the purposes of determining the etiology of the Veteran's current left ankle/foot disabilities, to include left ankle strain, left foot plantar fasciitis, and left foot pes cavus. The examiner must review the claim file and should note that review in the report.  A complete rationale for all opinions offered must be provided.  The examiner should specifically opine as to:

a) Whether the Veteran's current left ankle disability(ies), to include left ankle strain, is/are at least as likely as not (50 percent or greater probability) related to her active service.  This must specifically include a consideration of the February 1996 mild crush injury (a car rolling over the Veteran's left foot) and the repeated stress of the mandatory physical exercises, including the runs, required in active service, as well as during INACDUTRA and ACDUTRA service.

b) Whether the Veteran's current left foot disabilities, to include left foot plantar fasciitis and left foot pes cavus, are at least as likely as not (50 percent or greater probability) related to her active service.  This must specifically include a consideration of the February 1996 mild crush injury (a car rolling over the Veteran's left foot) and the repeated stress of the mandatory physical exercises, including the runs, required in active service, as well as during INACDUTRA and ACDUTRA service.

c) Whether the Veteran's current left foot disabilities, to include left foot plantar fasciitis and left foot pes cavus, were at least as likely as not (50 percent or greater probability) caused by, or aggravated by, her left ankle disability (ankle strain).    

2. Then, readjudicate the issues on appeal.  If the benefits sought are not granted, furnish the Veteran and her representative a SSOC, and afford them an opportunity to respond.  Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


